Title: From George Washington to Guy Carleton, 18 August 1782
From: Washington, George
To: Carleton, Guy


                  
                     Sir
                     Head Quarters 18th Augst 1782
                  
                  In reply to your Excellency’s propositions contained in your Letter of the 7th of July, and that of the 2d of August, in which you was joined by Rear Admiral Digby, both of which you have been informed, were submitted to the Consideration of Congress, I have the Honor to transmit to your Excellency the inclosed Resolutions of that Hono. Body.
                  To that which respects the appointment of Commissioners for the Settlement of a general Cartel, I beg your Excellency to give me your early Answer,And request that you will be so good as to communicate the resolution to Admiral Digby; that he may, if the proposition is adopted, join us in the Commission.
                  That part of your Letter of the 7th of July, which respects the Situation of Clergymen, Physicians, Surgeons & Apothecaries, will become a Matter of Discussion at the Meeting of the Commissioners—I only observe, that, with respect to Clergymen, those Gentlemen, by a stipulation entered into by Commissioners at Amboy, were exempted from being considered as prisoners of War, on either Side, and those then in captivity were mutually released, and the practice has been continued ever since.  I am Sir Your Excellency’s Most Obedient and most humble Servant
                  
                     Go: Washington
                  
               